438 F.2d 529
AETNA INSURANCE COMPANY, a corporation, Plaintiff-Appellant,v.Lorraine Marie MONTE, etc., and Ann Louise Rinehold, etc.,Defendants-Appellees.
No. 23897.
United States Court of Appeals, Ninth Circuit.
March 17, 1971.

John K. Stewart, San Francisco, Cal.  (argued), J. D. Burdick, of Carroll, Davis, Burdick & McDonough, San Francisco, Cal., for appellant.


1
Harold T. Faaland, of Wool, Richardson, Colbert & Shea, San Jose, Cal., for appellees.


2
Before DUNIWAY and CARTER, Circuit Judges, and GRAY, District Judge.1

ORDER

3
This case is controlled by California state law.  On the basis of the following cases, decided after the decision below-- viz., Herzog v. National American Ins. Co.  (1970) 2 Cal. 3d 192, 84 Cal. Rptr. 705, 465 P.2d 841; Huggins v. Yoshiwara (1970) 2 Cal. 3d 200, 84 Cal. Rptr. 709, 465 P.2d 845, and State Farm Mutual Automobile Ins. Co. v. Allstate Ins. Co.  (1970) 9 Cal. App. 3d 508, 88 Cal. Rptr. 246.


4
It is ordered that the judgment is reversed and the case remanded with instructions to the district court to enter a judgment in favor of appellant.



1
 Honorable William P. Gray, United States District Judge, Central District of California